Rochdale Investment Management LLC 570 Lexington Avenue New York, New York 10022-6837 January 30, 2007 The Board of Directors Rochdale Core Alternative Strategies Fund TEI LLC 570 Lexington Avenue New York, New York 10022-6837 Ladies and Gentlemen: The undersigned hereby agrees to purchase 20 units of limited liability interest (the “Units”) of Rochdale Core Alternative Strategies Fund TEI LLC, a Delaware limited liability company, for $100,000. In connection with such purchase, the undersigned represents that the purchase is being made for investment purposes and with no present intention of selling the Units. Very truly yours, Rochdale Investment Management LLC By/s/ Garrett D’Alessandro Garrett D’Alessandro President
